Title: Horatio G. Spafford to Thomas Jefferson, 23 November 1816
From: Spafford, Horatio Gates
To: Jefferson, Thomas


          
            
              Respected Friend—
              Albany, 11 Mo. 23, 1816.
            
            After a long delay, occasioned by adverse events, I Send thee, by this day’s mail, another No. of the American Magazine. The Essay, partially read by thee, concerning the establishing a New School at Washington, & new  modeling the Patent system of the United States, is in type, & will be published in a few days. I am in hopes this Paper will  engage the attention of the Administration.
            In 3 or 4 weeks, I shall publish an Essay on the errors of philosophical Science,  embracing Some novel opinions of my own. This Paper, I have ventured to Dedicate to thyself, Dr Mitchill, & Count Volney, with whom I have the pleasure of a Correspondence.
            I have frequently been solicited to publish Some extracts from thy Letter to me, of date March 17, 1814: & to gratify many of my friends, I now very respectfully Solicit permission to do So. The Letter is the one acknowledging the receipt of my Gazetteer, & I wish to extract that part relating to the pernicious influence of our professional crafts, including the Lawyers, the Clergy, & the Merchants.
            Some Gentlemen in Virginia, have recently  applied to me to know on what terms I wold would undertake to write a Gazetteer of that State, & I hesitate about my answer. I am poor—&, if I execute such a Work, must do it for others,  who have capital to employ in this way. I
			 know, perfectly, the liberal character of Virginia & Virginians, & I Should be particularly well pleased with Such an undertaking, if I could make it Subservient to my own interest. Were I to write a Gazetteer of Virginia, I must spend as much as one year, travelling through that State: and it would take nearly another year to arrange my materials, & prepare the Copy for the press. Pray, my venerated
			 Friend, would Such a Work be likely to be well patronised? My Gazetteer of New York, is nearly out of print, though I published an edition of 6250 copies. It has sold well; & had I not lost So much by Booksellers, I should now have been well paid for my labor. Thy opinion, in this matter, would be of Such value to me, that I venture to use the freedom of asking it.
            
            If I could prevail on the President, to give me Some office, at Washington, I could the better Succeed in this object.The Patent Office, regulated as I have proposed, in the Essay, mentioned above, would be, of all others the most agreeable; but I would accept of any that I might be thought to merit Thy goodness will pardon this liberty, wrung from me by events & fears & hopes. If thou couldest
			 aid me in buoying up my hopes, ’twould Serve a noble purpose: for, truly, I am almost disheartened.Very respectfully, thy friend,
            H. G. Spafford.
          
          
            
              
                P.S.
                In a few days, I shall ask thy acceptance of an Anonymous Work of mine—a Novel;—designed as a vehicle for certain sentiments & opinions, that I could nowhere else introduce.
              
            
          
        